
	

114 HRES 316 IH: Observing the historical significance of Juneteenth Independence Day.
U.S. House of Representatives
2015-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 316
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2015
			Mr. Weber of Texas (for himself, Mr. Al Green of Texas, Ms. Adams, Mr. Babin, Mr. Brady of Texas, Mr. Burgess, Mr. Carter of Texas, Mr. Cuellar, Mr. Culberson, Mr. Farenthold, Mr. Gohmert, Ms. Jackson Lee, Mr. Hurd of Texas, Mr. Marchant, Mr. Neugebauer, Mr. Poe of Texas, Mr. Rigell, Mr. Olson, Mr. O’Rourke, Mr. Sensenbrenner, Mr. Veasey, and Mr. Gene Green of Texas) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Observing the historical significance of Juneteenth Independence Day.
	
	
 Whereas news of the end of slavery did not reach the frontier areas of the United States, in particular the State of Texas and other Southwestern States, until months after the conclusion of the Civil War, more than 2 and a half years after President Abraham Lincoln's Emancipation Proclamation was issued on January 1, 1863;
 Whereas, on June 19, 1865, Union soldiers, led by Major General Gordon Granger, upon landing in Galveston, Texas, issued General Order Number 3, pronouncing all slaves free, including absolute equality of personal rights;
 Whereas for 150 years, Juneteenth Independence Day celebrations have been held to honor African-American freedom while encouraging self-development and respect for all cultures;
 Whereas the faith and strength of character demonstrated by former slaves and their descendants remain an example for all people of the United States, regardless of background, religion, or race; and
 Whereas over the course of its history, the United States has grown into a symbol of democracy and freedom around the world: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the historical significance of Juneteenth Independence Day to the Nation;
 (2)supports the continued celebration of Juneteenth Independence Day to provide an opportunity for the people of the United States to learn more about the past and to better understand the experiences that have shaped the Nation;
 (3)encourages the people of the United States to observe Juneteenth Independence Day with appropriate ceremonies, activities, and programs;
 (4)recognizes that the celebration of the end of slavery is an important and enriching part of the history and heritage of the United States; and
 (5)respectfully requests that the Clerk of the House transmit an enrolled copy of this resolution to the National Juneteenth Observance Foundation (NJOF) in appreciation of support given to the recognition of Juneteenth Independence Day.
			
